Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 27-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 27-28 are drawn to a method and the method claims have not been not elected. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected for the recitation of “the second emboss concave pattern is the first emboss concave pattern.” It is unclear exactly what Applicant is intending to claim by such a recitation. It is believed Applicant is intending to claim the second emboss concave pattern is the same as the first emboss concave pattern. The cited art is considered to meet this limitation. Applicant is advised to clarify the claim language. 
Claim 22 is rejected for the recitation of “the second emboss concave pattern is the first emboss concave pattern.” It is unclear exactly what Applicant is intending to claim by such a recitation. It is believed Applicant is intending to claim the second emboss concave pattern is the same as the first emboss concave pattern. The cited art is considered to meet this limitation. Applicant is advised to clarify the claim language. 
Claim 25 is rejected for the recitation of “the third emboss concave pattern is the first emboss concave pattern.” It is unclear exactly what Applicant is intending to claim by such a recitation. It is believed Applicant is intending to claim the second emboss concave pattern is the same as the first emboss concave pattern. The cited art is considered to meet this limitation. Applicant is advised to clarify the claim language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (PG Pub. 2008/0264275) in view of Pringle et al. (WO 2004/024327).
Regarding claims 12-13, Wilhelm et al. teaches an industrial fabric comprising warps and wefts woven with each other, one of the warps comprises a first knuckle portion over the second weft  and one of the warps comprises a second knuckle over the fourth weft. Wilhelm et al. teaches woven fabrics. Given Wilhelm et al. teach woven fabrics, the claimed wefts comprising a first weft, a second weft, third weft, fourth weft and fifth weft is inherent to Wilhelm et al. as the fabric inherently has a first weft, a second weft and third weft. The present claims recite “one of the warps passes under the first weft, passes over the second weft, passes under the third weft”  and “one of the warps passes over the fourth weft and under the fifth weft” which is merely likened unto claiming a plain weave. Although Wilhelm et al. are silent regarding the claimed weave pattern such as plain weave. It would have been more than obvious to one of ordinary skill in the art to use a plain weave as it is more than well-known in the art and the most common weave in the art. 
Wilhelm et al. are silent regarding the embossing pattern aligning with the apex of the knuckles or near them. However, Pringle et al. teach wherein the embossing pattern aligns with the knuckles in order to either yield a smooth or rougher surface and therefore wherein the first knuckle comprises a first emboss concave pattern at or near an apex of the first knuckle portion and the second knuckle comprises a second emboss concave pattern at or near an apex of the second knuckle. It would have been obvious to one of ordinary skill in the art to use the aligning of the embossing pattern of Pringle in Wilhelm et al. in order to yield a smoother or rougher surface and arrive at the claimed invention. 
Regarding claims 14-15, Given the obviousness of a plain weave pattern, the claimed second weft being adjacent to the first or third weft and the second weft being adjacent to the first weft would have been obvious to one of ordinary skill in the art for the same reasons set forth above. A mere plain weave pattern meets the present limitations.  
Regarding claim 16, the second emboss concave pattern is the first emboss concave pattern. As set forth above, Wilhelm et al. meets this limitation. 
Regarding claim 17, Wilhelm et al. teach any number of patterns including rhomboid pattern and stripe pattern. 
Regarding claims 18-19, Wilhelm et al. teaches an industrial fabric comprising warps and wefts woven with each other, one of the wefts comprises a first knuckle portion over the second warp and one of the wefts comprises a second knuckle over the fourth warp. Wilhelm et al. teaches woven fabrics. Given Wilhelm et al. teach woven fabrics, the claimed wefts comprising a first warp, a second warp, third warp, fourth warp and fifth warp is inherent to Wilhelm et al. as the fabric inherently has a first warp, a second warp and third warp. The present claims recite “one of the wefts passes under the first warp, passes over the second warp, passes under the third warp”  and “one of the wefts passes over the fourth warp and under the fifth warp” which is merely likened unto claiming a plain weave. Although Wilhelm et al. are silent regarding the claimed weave pattern such as plain weave. It would have been more than obvious to one of ordinary skill in the art to use a plain weave as it is more than well-known in the art and the most common weave in the art. 
Wilhelm et al. are silent regarding the embossing pattern aligning with the apex of the knuckles or near them. However, Pringle et al. teach wherein the embossing pattern aligns with the knuckles in order to either yield a smooth or rougher surface and therefore wherein the first knuckle comprises a first emboss concave pattern at or near an apex of the first knuckle portion and the second knuckle comprises a second emboss concave pattern at or near an apex of the second knuckle. It would have been obvious to one of ordinary skill in the art to use the aligning of the embossing pattern of Pringle in Wilhelm et al. in order to yield a smoother or rougher surface and arrive at the claimed invention. 
Regarding claims 20-21, Given the obviousness of a plain weave pattern, the claimed second warp being adjacent to the first or third warp and the second warp being adjacent to the first warp and the third warp being adjacent to the second warp would have been obvious to one of ordinary skill in the art for the same reasons set forth above. A mere plain weave pattern meets the present limitations.  
Regarding claim 22, the second emboss concave pattern is the first emboss concave pattern. As set forth above, Wilhelm et al. meets this limitation. 
Regarding claim 23, Wilhelm et al. teach any number of patterns including rhomboid pattern and stripe pattern. 
Regarding claim 24, Again Wilhelm et al. teach woven fabrics and a plain weave would have been more than obvious to one of ordinary skill in the art and thus the claimed fabric possessed warp that comprise a first, warp, a second warp and a third warp wherein one of the warps is the first warp and the first weft passes under the first warp, passes over the second warp and passes under the third warp as is in a plain weave. 
Wilhelm et al. are silent regarding the embossing pattern aligning with the apex of the knuckles or near them. However, Pringle et al. teach wherein the embossing pattern aligns with the knuckles in order to either yield a smooth or rougher surface and therefore the first weft comprises a third knuckle over the second warp and the third knuckle comprises a third emboss concave pattern at or near an apex of third knuckle. It would have been obvious to one of ordinary skill in the art to use the aligning of the embossing pattern of Pringle in Wilhelm et al. in order to yield a smoother or rougher surface and arrive at the claimed invention. 
Regarding claim 25, the third emboss concave pattern is the first emboss concave pattern. As set forth above, Wilhelm et al. meets this limitation. 
Regarding claim 26, Wilhelm et al. teach any number of patterns including rhomboid pattern and stripe pattern. 
Response to Arguments
Applicant canceled the previous claims and introduced new claims. No arguments were presented as to how the cited art do not read on the new claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789